Citation Nr: 1211287	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a seizure disorder.

2.  Entitlement to an increased evaluation for service-connected schizoaffective disorder, evaluated as 30 percent disabling prior to May 21, 2008 and 70 percent disabling on and after May 21, 2008.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1979 to July 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and a September 2010 Board remand.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the time period on appeal, the Veteran's service-connected schizoaffective disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as paranoid ideations, hallucinations, and suicidal thoughts; the evidence also shows schizoaffective disorder is manifested by full orientation, normal speech, otherwise normal, coherent, and goal-directed thought processes, no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, the ability to maintain personal hygiene, and primarily intact insight, judgment, and memory.  


CONCLUSIONS OF LAW

1.  Prior to May 21, 2008, the criteria for a 70 percent evaluation, but no more, for service-connected schizoaffective disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 9205 (2011).

2.  On and after May 21, 2008, the criteria for an evaluation higher than 70 percent, for service-connected schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 9205 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONs

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   A January 2008 letter that contained the appropriate content of notice was sent to the Veteran prior to initial adjudication of this claim.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, Social Security Administration records, and identified private medical records have been obtained.   VA provided the Veteran adequate medical examinations in May 2008 and May 2011.  The examinations are adequate because they were conducted upon a review of the claims file, contained a history obtained from the Veteran, and contained a thorough psychiatric relevant to the applicable rating criteria.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Additionally, this appeal was remanded by the Board in September 2010.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand directed the AMC to contact the Veteran and request that he notify VA of any providers for his psychiatric disorder, provide the Veteran an examination, and readjudicate the claim.  This development was completed via a November 2010 letter, a May 2011 VA examination, and a December 2011 supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In November 2007, the Veteran filed a claim for an increased evaluation.  By an April 2008 rating decision, the RO continued the 30 percent evaluation for schizoaffective disorder, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as:  depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9205.  

The Veteran appealed.  In a December 2011 rating decision, the RO assigned a 70 percent evaluation, effective on and after May 21, 2008.  That evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9205.

A March 18, 2008 VA examination was conducted.  The Veteran reported no mental health treatment since 1995.  He reported a feeling of sensations at the top of his head, a feeling of anger that goes into a rage, and a feeling of being paranoid.  He stated that his medications were making him feel really bad.  The examiner observed that the Veteran was fully oriented and clean and casually dressed.  There was unremarkable psychomotor activity, unremarkable speech, unremarkable thought process, and the Veteran was cooperative and attentive.  There was a bland affect and neutral mood.  The Veteran had ideas of reference and paranoid ideations, but there were no delusions or hallucinations, and the Veteran understood the outcome of his behavior.  There was average intelligence and the Veteran partially understood that he had a problem.  The Veteran reported sleep impairment, including short periods of 2 hours of sleep and 2 hours awake.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  There was good impulse control, normal memory, and no episodes of violence.  He was able to maintain minimum personal hygiene.  The Veteran retired in 1992 due to his seizure disorder.  The examiner noted a Global Assessment of Functioning (GAF) score of 62, which indicates some mild symptoms, for example depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, for example occasional truancy, or theft within the household; but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV at 46-47.  The examiner also found that the schizoaffective disorder appeared to be stable and in remission, as the Veteran had not had treatment in 10 years.  The examiner concluded that there were deficiencies in judgment, thinking, family relations, work and mood, but not total social and occupational impairment.  

In a May 21, 2008 VA medical record, the Veteran reported he was depressed and suicidal.  He reported disturbed sleep, hearing voices, suicidal ideas, and self-isolation.  The Veteran asserted he had no friends, saw his sister every 3 months, and saw his children every 6 months.  The examiner found the Veteran fairly tense and guarded, but with good eye contact and casually and appropriately dressed.  He was fully oriented and conscious, alert, attentive, and involved in the session.  There were auditory hallucinations.  There was normal speech, intact and appropriate language skills, dysphoric mood, affect congruent with mood, normal, coherent, and goal-directed thought processes, without loose associations or tangential thinking.  There was paranoid, persecutory, delusional, and obsessive thinking present.  There were also suicidal, homicidal, and violent thoughts.  Judgment, insight, and memory were impaired.  The GAF score was 45, which indicates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  DSM-IV at 46-47.

In a June 2008 VA record, the Veteran reported he was feeling better; the voices were reduced in frequency and intensity and he was sleeping better.  The examiner determined the Veteran was fully oriented and conscious, alert, and attentive.  He was casually but appropriately dressed with no inappropriate or peculiar behavior present.  There was good eye contact, normal speech, intact and appropriate language skills, euthymic mood, affect congruent with mood, normal, coherent, and goal-directed thought processes.  There were auditory hallucinations.  There was no delusional or obsessive thinking, suicidal, homicidal, or violent thoughts.  There was good insight, judgment, and memory.  The GAF score was 48, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  DSM-IV at 46-47.

In a September 2008 VA record, the Veteran reported being partially compliant with his prescribed medications.  He reported that he was doing well; the voices had ceased and he was sleeping and functioning well.  He denied any problems at home with his family, neighbors, or friends.  Examination showed the Veteran was fully oriented, fully conscious, alert, attentive, and casually but appropriately dressed.  There were no inappropriate or peculiar behaviors present.  There was clear communication, normal speech, intact language skills, euthymic mood, congruent affect, normal and goal-directed thought processes without loose associations or tangential thinking.  There were no hallucinations, delusional or obsessive thinking, suicidal or homicidal or violent thoughts.  There was good insight, judgment, and memory.  The GAF score was 50, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  DSM-IV at 46-47.

A May 2011 VA examination was conducted.  The Veteran stated he last heard voices approximately one year prior, but felt like people were out to get him or were conspiring against him.  He sometimes believes that people can read his mind or get to him through the radio.  He acknowledged occasional problems with concentration followed by episodes of depression.  The Veteran had few social relationships, spending most of his time alone, although he had some contact with two uncles who lived nearby.  The examiner found the Veteran clean, neatly groomed, and appropriately dressed.  There was unremarkable psychomotor activity and speech.  The Veteran was cooperative, with a normal affect, normal memory, and good impulse control.  There were no panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  The examiner noted that the Veteran's psychotic symptoms were chronic and constant and resulted in deficiencies in most areas, but not total occupational and social impairment.  The examiner noted no deficiencies in judgment or mood, but deficiencies in thinking, family relationships, and work.  The examiner assigned a GAF score of 50, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.

The Board finds that the evidence of record supports an evaluation of 70 percent prior to May 21, 2008, but does not support an evaluation in excess of that at any time during the appeal period.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  

First, the Veteran's GAF scores must be assessed prior to May 21, 2008.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, prior to May 21, 2008, the Veteran's GAF score was 62, which indicates some mild symptoms, for example depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, for example occasional truancy, or theft within the household; but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46-47.  This does not generally support a 50 percent evaluation which requires reduced reliability and productivity due to occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9205.

Second, however, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Prior to May 21, 2008, the next highest evaluation available is a 50 percent evaluation which is assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9205.

The only evidence of record prior to May 21, 2008 is the March 2008 VA examination.  Although the examiner found the Veteran's schizoaffective disorder was in remission, the examiner also noted that there were deficiencies in judgment, due to paranoid ideations and ideas of reference, deficiencies in thinking due to a paranoid thought process, distant family relations, that the Veteran was unable to work due to his seizure disorder, and a frequently depressed mood, but not total social and occupational impairment.  Thus, the examiner concluded there were deficiencies in most areas, such as family relations, judgment, thinking, or mood.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record more closely approximates a 70 percent evaluation prior to May 21, 2008, despite the finding of remission.  See 38 C.F.R. §§ 4.3, 4.7.

At no time during the appeal period, however, including on and after May 21, 2008, is a 100 percent evaluation for assignment.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9205.

On and after May 21, 2008, the GAF scores were 45, 38, and 50, which reflect serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.  These scores support the assignment of a 70 percent evaluation, but do not necessarily mandate the assignment of a 100 percent evaluation, which requires total social and occupational impairment.  This is particularly the case where more severe GAF scores ranging from 40 to 1 are could have been assigned which reflect such findings as some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood; the veteran's behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or has suicidal preoccupation, or is unable to function in almost all areas of life; some danger of the veteran hurting himself or others, or occasionally failing to maintain minimal personal hygiene, or gross impairment in communication; or a persistent danger of severely hurting himself or others, or a persistent inability to maintain minimal personal hygiene, or serious suicidal act with clear expectation of death.  DSM-IV at 46-47.  Accordingly, the Veteran's GAF scores do not mandate a 100 percent evaluation at any time during the appeal period.

Second, however, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The March 2008 and May 2011 VA examiners concluded that there was not total social and occupational impairment.  Additionally, although the May 2008 VA record noted the Veteran was depressed and suicidal, with hallucinations and paranoid and delusional thinking, the Veteran retained normal, coherent, and goal-directed thought processes without loose associations or tangential thinking and was fully oriented.  The evidence did not show inappropriate behavior, an intermittent inability to conduct own hygiene or other activities of daily living, or memory loss for relatives, occupation, or name.  Further, June and September 2008 VA records noted the Veteran was fully oriented without inappropriate or peculiar behavior.  Those medical records also demonstrated normal thinking without delusional or obsessive thinking or suicidal or homicidal ideations.  In June, there were still hallucinations, which had subsided by September.  Moreover, in both June and September, the Veteran had good insight, judgment, and memory.  In September, the Veteran denied any problems at home with his family, neighbors, or friends.  The May 2011 VA examiner noted there were no panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence, and unremarkable psychomotor activity.  The Veteran was clean and neatly groomed without deficiencies in judgment or mood.  This medical evidence does not reflect total social and occupational impairment.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  A rating in excess of 70 percent is provided for certain manifestations of the service-connected schizoaffective disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, as the criteria assess occupational and social impairment.  In the absence of any additional factors, this issue need not be referred for consideration of an extraschedular rating.


ORDER

Prior to May 21, 2008, a 70 percent evaluation for service-connected schizoaffective disorder, but no more, is for assignment, subject to the laws and regulations governing the payment of monetary benefits.

On and after May 21, 2008, an evaluation higher than 70 percent, for service-connected schizoaffective disorder, is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain compliance with the Board's prior remand.

This issue was remanded by the Board in September 2010.  See Stegall, 11 Vet. App. at 271.  That remand requested that the AMC issue an SOC regarding the Veteran's claim to reopen.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue an SOC).  No such SOC was issued or is associated with the claims file.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case concerning his claim to reopen a claim for entitlement to service connection for a seizure disorder.  Advise him that he still needs to file a timely substantive appeal in response to this Statement of the Case to perfect an appeal to the Board concerning this additional claim.  38 C.F.R. §§ 20.200, 20.302(b) (2011).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


